Per Curiam.

By the act of 1801, (Laws, vol. 1. 566.) every person who should come to inhabit in any city or town, and should have been charged with and paid his share towards the public taxes of such city or town for the space of two years, shall be adjudged to have obtained a legal settlement in such city or town. Taxes, in the popular and ordinary sense of the term, (and in that sense laws are generally to be read,) mean pecuniary contribution ; and when the word paid is added by way of defining it, the sense becomes more clear and certain. The pauper’s father, while he lived in Amenia, worked on the highways. He performed labour or personal service, and this was no more the payment of a tax, than training in the militia would have been; and it ought not any more to be considered as the payment of a tax within the purview of the poor law. If the legislature had intended to include bodily labour on the highway, as a contribution *94which would have entitled the party to a settlement, they would undoubtedly have used words of á more general and less appropriate meaning. It was with a view, probably, to prevent mistakes on this point, that the act of 1809 (32 sess. c. 90'.) declared, that the assessment and performance of labour, on the highway, should not be considered such a tax.
The order of the sessions, quashing the order of removal, ought therefore to be reverséd.
Judgment of reversal.